DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is a first office action for application Serial No. 16/623,952 filed on 12/18/2019. Claims 1-12 have been restricted. Claims 1-10 have been elected for prosecution, and claims 11-12 have been withdrawn. Claims 1-10 have been examined.

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
	This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.
	In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
I.	Claims 1-10 drawn to method (a method for generating and/or updating a digital model).
II.	Claim 11 drawn to an apparatus (a backend device).
III.	Claim 12 drawn to a system (a system comprising a plurality of vehicles, a backend device, and a processor).
The inventions listed as groups I, II and III do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the The groups listed above are not within the permitted combination of different categories of inventions. Moreover, there is no special technical feature that defines a contribution over the prior arts (see at least e.g. Applicant’s Admitted Prior Art (AAPA), Specification at p. 4, and Wang (CN 103413352 A)).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Examiner contacted Applicant’s representative, William Klein, on 12/3/2021 to request an oral election to the above restriction requirement. Applicant’s representative telephonically elected without traverse, Group I, directed to claims 1-10. Claims 11-12 have been withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites: "A method for generating and/or updating a digital model of at least one sub-region of a digital map, said digital model being assembled from sections originating from different sources, said method comprising: providing first data relating to a first section and comprising objects and/or feature points characterized at least by their spatial position, said objects and/or feature points being classifiable into a plurality of degrees of detail; providing second data relating to a second section and comprising objects or feature points characterized at least by their spatial position, said objects or feature points being classifiable into the plurality of degrees of detail; wherein the first section and the second section at least partly overlap; and in one or more processors, aligning the first section and the second section relative to each other by minimizing a target functional, which has a weighted error term for each degree of detail of the plurality of degrees of detail, in one or more processors, wherein each error term the objects and/or feature points of the first section and the corresponding objects and/or feature points of the second section."
This language is vague and indefinite for at least the following reasons:
Omitting Essential Elements: The current claim is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the method as a whole and the steps for achieving the method. See MPEP § 2172.01. The omitted steps are: generating and/or updating a digital model of at least one sub-region of a digital map, said digital model being assembled from sections originating from different sources.
Idiomatic Language: The language of the claims is generally narrative and indefinite, failing to conform with current U.S. practice. This language appears to be a literal translation into English from a foreign document and is replete with grammatical and idiomatic errors. For example, at least the following instances of incorrect grammar and vague terminology render the meaning of the claims and their limitations and elements indefinite and unclear:
First, the (lack of) formatting and punctuation (not) used in the claims renders the language of the claims vague and indefinite as it is unclear how the language of the claims is intended to be parsed. For example, it is unclear what (if any) language is intended to be a preamble versus the body of the claim, how (and whether) the language is intended to be distinguished into distinct limitations, and whether claims 1-10 are in fact 
The claim appears to be directed to a “method for generating and/or updating a digital model of at least one sub-region of a digital map, said digital model being assembled from sections originating from different sources”, however, the body of the claim does not include steps of generating or updating a digital model (see above). 
The language “said digital model being assembled from sections originating from different sources” is vague and indefinite as it is unclear whether the claim is intended to encompass a step of assembling the digital model, or whether such function is intended to be outside the scope of the claimed invention. Moreover, the nature of the term “section” is vague and undefined. Accordingly, the nature the terms “digital model” and “different sources” and how they relate to each other and the claims as a whole is unclear.
The language, “providing first data relating to a first section and comprising objects and/or feature points characterized at least by their spatial position, said objects and/or feature points being classifiable into a plurality of degrees of detail,” is vague and indefinite as it is unclear “what” is performing the function of “providing” and “what/who/where” data is provided to. Moreover, as the nature of the term “section” is vague and undefined, the nature the term “first data” and how it relates to “a first section” is also unclear (e.g. is the term “first data” intended to encompass 
The language “providing second data relating to a second section and comprising objects or feature points characterized at least by their spatial position, said objects or feature points being classifiable into the plurality of degrees of detail” is similarly vague and indefinite for the reasons discussed in the paragraph above. Furthermore, the relationship between the “first data”, “second data”, “first section”, and “second section” are unclear. For example, it is unclear whether these terms are identical, whether they are different, what (if any) features are different, and what (if any) positional relationship exists between the terms.
The language “wherein the first section and the second section at least partly overlap” is similarly vague and indefinite for the reasons discussed in the paragraphs above, and is further particularly unclear as to whether 
The language “in one or more processors, aligning the first section and the second section relative to each other by minimizing a target functional, which has a weighted error term for each degree of detail of the plurality of degrees of detail, in one or more processors, wherein each error term describes a weighted deviation between the objects and/or feature points of the first section and the corresponding objects and/or feature points of the second section" is also vague and indefinite for the reasons discussed in the paragraphs above and is furthermore vague and indefinite for at least the following reasons: the language “in one or more processors” is grammatically confusing and unclear (e.g. is this language directed to a structural limitation? Or is this language intended to describe the performance of functions (e.g. aligning) using one or more processors? Or completely performed on the one or more processors? Accordingly, are the other functional limitations (e.g. providing first data … detail, providing second data … detail) not performed by (one or more) processors? Or are the other functional limitations performed by separate and distinct processors?). Moreover, the language “aligning the first section and the second section relative to each other by minimizing a target functional” is vague and indefinite as the nature of the term “section” is unclear as described above. Accordingly, it is unclear what the language “aligning” and “relative to each other” is intended to convey (i.e. how, and what does which has a weighted error term for each degree of detail of the plurality of degrees of detail” is vague and indefinite. In particular, it is unclear what claim element “has a weighted error term for each degree of detail of the plurality of degrees of detail” and what this means. Moreover, it is unclear whether the language “for each degree of detail of the plurality of degrees of detail” is merely an expression of intended use, or an expressly affirmative limitation, and if so, what this means. In particular, the scope and meaning of the terms “detail” and “degree[s] of detail” are vague and undefined. Moreover, the corresponding objects and/or feature points” and how such elements are, or able to be, identified, and whether such elements are different (and if so, how?). Likewise, the relationship between the terms “a weighted error term”, “each error term”, “weighted deviation”, “the objects and/or feature points of the first section” and the “objects and/or feature points of the second section” is vague and undefined.
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:

providing, via providing means to receiving means, first data first information, wherein said first information includes information that is related to a spatial position[, and wherein said first information is intended to be classified];
providing, via providing means to receiving means, second data second information, wherein said second information includes information that is related to a spatial position[, and wherein said second information is intended to be classified], and wherein the first data data 
analyzing, via analyzing means, the first data data function an error term describes a weighted deviation between data included in the first information and the data included in the second information."
Claims 2-10 are further rejected as depending on this claim.

Claim 2 recites: "The method as claimed in claim 1, wherein the objects and/or feature points of a first degree of detail of the plurality of degrees of detail comprise road fittings, in particular, road signs and street lights."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claim 1 above. For example, for reasons discussed in the paragraphs above, the scope and meaning of the term “a first degree of detail of the plurality of degrees of detail” is vague and undefined. Moreover, the relationships between the terms “the objects and/or feature points”, “a first degree of detail”, “road fittings”, and “road signs and street lights” are vague and unclear. For example, it is ambiguous as to whether the “road signs and street lights” are included in the scope of “road fittings”, and/or under what conditions they are to be included.
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The method as claimed in claim 1, wherein the first and/or second information comprises information regarding road fittings

Claim 3 recites: "The method as claimed in claim 1, wherein the objects and/or feature points of a second degree of detail of the plurality of degrees of detail comprise lines of road markings."

Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The method as claimed in claim 1, wherein first and/or second information comprises information regarding road markings."

Claim 4 recites: "The method as claimed in claim 1, wherein the feature points of a third degree of detail of the plurality of levels of resolution comprise 2D/3D feature points that can be described by virtue of their position and a visual descriptor."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claims 1-3 above. Moreover, this language is further rejected as vague and indefinite for at least the following reasons:
Antecedent Basis: The following terms lack proper antecedent basis:
“the plurality of levels of resolution”
“the feature points of a third degree of detail of the plurality of levels of resolution”
The language “2D/3D feature points that can be described by virtue of their position and a visual descriptor” is further vague and undefined as it is unclear whether this language is intended to describe qualitative information, a geographical position, coordinates, or something else. Moreover, it is unclear if the 2D/3D feature points are affirmatively required to be described, or whether this language is merely an expression of intended use. Moreover, the scope of the term “visual descriptor” is vague and undefined (e.g. is this language directed to qualitative information, image data, or something else?).
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The method as claimed in claim 1, wherein the first and/or second information comprises information[, wherein the first and/or second information is intended to be described]."

Claim 5 recites: "The method as claimed in claim 1, wherein the weights of the error terms of the target functional are variable over the course of the minimization of the target functional."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claim 1 above. Moreover, this language is further rejected as vague and indefinite for at least the following reasons:
Antecedent Basis: The following terms lack proper antecedent basis:
“the error terms of the target functional”
“the weights of the error terms of the target functional”
“the course of the minimization of the target functional”
Idiomatic Language: The language “the weights of the error terms of the target functional are variable over the course of the minimization of the target functional" is generally narrative and indefinite, failing to conform with current U.S. practice. This language appears to be a literal translation into English from a foreign document and is replete with grammatical and idiomatic errors. Namely, it is unclear how “the weights” and/or “the error terms” are changed.
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The method as claimed in claim 1, wherein 
Claims 6-7 are further rejected as depending on this claim.

Claim 6 recites: "The method as claimed in claim 5, wherein over the course of the minimization the weight of the error term of the first degree of detail is reduced and the weight of the error term of the third degree of detail is increased."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claims 1-5 above. 

"The method as claimed in claim 5, wherein a weight of an error term a weight of an error term 

Claim 7 recites: "The method as claimed in claim 5, wherein firstly the weight of the error term of the first degree of detail is non-zero and the weights of the error terms of the second and third degree of detail are equal to zero and the minimization of the target functional is carried out until the deviation between the first objects and/or feature points and the second objects and/or feature points falls below a threshold value or else a first minimum number of iteration steps has been exceeded, then the weight of the error term of the second degree of detail is non-zero and the weights of the error terms of the first and third degree of detail are equal to zero and the minimization of the target functional is carried out until the deviation between the first objects and/or feature points and the second objects and/or feature points falls below a threshold value or else a second minimum number of iteration steps has been exceeded, and then the weight of the error term of the third degree of detail is non-zero and the weights of the error terms of the first and second degree of detail are equal to zero and the minimization of the target functional is carried out until the deviation between the first objects and/or feature points and the second objects and/or feature points falls below a threshold value or else a third minimum number of iteration steps has been exceeded."

Idiomatic Language: The language of the current claim is generally narrative and indefinite, failing to conform with current U.S. practice. This language appears to be a literal translation into English from a foreign document and is replete with grammatical and idiomatic errors. In particular, the (lack of) formatting and punctuation (not) used in the claims renders the language of the claims vague and indefinite as it is unclear how the language of the claims is intended to be parsed including how, whether, and what parts of the claim language are intended to be distinguished from each other into distinct limitations. For example, the claim recites: “firstly the weight of the error term of the first degree of detail is non-zero and the weights of the error terms of the second and third degree of detail are equal to zero and the minimization of the target functional is carried out until the deviation between the first objects and/or feature points and the second objects and/or feature points falls below a threshold value or else a first minimum number of iteration steps has been exceeded, then the weight of the error term of the second degree of detail is non-zero and the weights of the error terms of the first and third degree of detail are equal to zero and the minimization of the target functional is carried out until the deviation between the first objects and/or feature points and the second objects and/or feature points falls below a threshold value or else a second minimum number of iteration steps has been exceeded, and then the weight of the error term of the third degree of detail is non-zero and the weights of the error terms of the first and second degree of detail are equal to zero and the minimization of the target functional is carried out until the deviation between the first objects and/or feature points and the second objects and/or feature points falls below a threshold value or else a third minimum number of iteration steps has been exceeded.” Accordingly, it is unclear whether the claim is directed to a single step, or a plurality of steps, and if so, whether the plurality of steps are performed in a particular sequence. For example, the language at parts seems to describe a plurality of steps, reciting: “firstly [performing a function] … then [performing a second function] … and then [performing a third function].” On the other hand, however, when read as a whole, the language seems to describe mere conditions, reciting: “[a first embodiment/scenario/condition wherein a term] is non-zero and [a plurality of terms] are equal to zero and [a function] is carried out … [a second embodiment/scenario/condition wherein a term] is non-zero and [a plurality of terms] are equal to zero and [a function] is carried out … [or a third embodiment/scenario/condition wherein a term] is non-zero and [a plurality of terms] are equal to zero and [a function] is carried out.” Moreover, it is further unclear whether the language is intended to convey a single function described under distinct conditions, reciting: “[carrying out] the minimization of the target functional [in a first embodiment/scenario/condition] … [carrying out] the minimization of the target functional [in a second the minimization of the target functional [in a third embodiment/scenario/condition].”
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The method as claimed in claim 5, wherein: 
if a weight of an error term a plurality of error terms , a minimization of a target function is carried out until a deviation between data included in first information and data included in second information falls below a threshold value or else a first minimum number of iteration steps has been exceeded; 
if a an error term a plurality of error terms , a minimization of a target function is carried out until a deviation between data included in first information and data included in second information falls below a threshold value or else a second minimum number of iteration steps has been exceeded; or
if a an error term a plurality of error terms , a minimization of a target function is carried a deviation between data included in first information and data included in second information falls below a threshold value or else a third minimum number of iteration steps has been exceeded."

Claim 8 recites: "The method as claimed in claim 1, also comprising:
determining a time difference between a first time point at which the first section was created, and a second time point at which the second section was created; and wherein the weight of the error term of the first degree of detail is lower than the weight of the error term of the third degree of detail if the time difference is less than a first time threshold; and/or wherein the weight of the error term of the first degree of detail is higher than the weight of the error term of the third degree of detail, if the time difference is greater than a second time threshold."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claims 1-7 above. Moreover, this language is further rejected as vague and indefinite for at least the following reasons:
Idiomatic Language: The language of the claim is generally narrative and indefinite, failing to conform with current U.S. practice. This language appears to be a literal translation into English from a foreign document and is replete with grammatical and idiomatic errors. In particular, it is unclear whether the scope of the claim is intended to cover creating the first or second sections or determining when the first or second sections were created, or whether such functions are intentionally outside the scope of the claim language. Moreover, 
Moreover, it is unclear whether the second and third paragraphs are intended to be directed to (conditional) functional limitations, or mere expressions of intended results of the first paragraph under alternatively intended conditions. 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The method as claimed in claim 1, also comprising:
determining a time difference between a first time point at which 
wherein a weight of an error term a value 
wherein a weight of an error term a value 

Claim 9 recites: "The method as claimed in claim 1, wherein the alignment of the first section and the second section is carried out depending on the degree of detail."

Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The method as claimed in claim 1, wherein analysis of first data and second data is carried out 
Claim 10 is further rejected as depending on this claim.

Claim 10 recites: "The method as claimed in claim 9, wherein the alignment for the first and/or second degree of detail and/or third degree of detail is carried out by translation, rotation and/or elongation, compression, warping, wherein the elongation or compression is carried out linearly over an entire section."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claims 1-9 above. 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The method as claimed in claim 9, wherein analysis [intended for first data and second data is carried out by translation, rotation and/or elongation, compression, warping, wherein the elongation or compression is carried out linearly over an entire section]."

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (AAPA) in view of Wang (CN 103413352 A).
Regarding claim 1, Applicant’s Admitted Prior Art (AAPA) discloses a method (see e.g. at least p. 4), said method comprising:
providing, via providing means (e.g. a plurality of vehicles, see e.g. at least p. 4) to receiving means (e.g. a backend, id.), first data comprising first information (e.g. at least digital sub-models, sections, id.), wherein said first information includes information that is related to a spatial position (e.g. at least images obtained by the 
providing, via providing means (e.g. a plurality of vehicles, see e.g. at least p. 4) to receiving means (e.g. a backend, id.), second data comprising second information (e.g. at least digital sub-models, sections, id., wherein a plurality of digital sub-models and sections are each provided by each of a plurality of vehicles to the backend), wherein said second information includes information that is related to a spatial position (id., see also e.g. at least p. 2-3)[, and wherein said second information is intended to be classified] (id.), and wherein the first data and the second data at least partly overlap (see e.g. at least p. 4, wherein the sections or sub-models have been generated in regions that overlap); and
analyzing, via analyzing means (e.g. at least backed, see e.g. at least p.4), the first data and the second data (id., assembling the plurality of sections or sub-models and creating/updating a digital road model).
Additionally, Wang teaches limitations not expressly disclosed by AAPA including namely: [wherein first information is intended to be classified] (see e.g. at least cl. 1, p. 5, 11, 34, 43);
[wherein second information is intended to be classified] (see e.g. at least cl. 1, p. 5, 11, 34, 43); and
[analyzing first data and second data] (see e.g. at least Abstract, cl. 1, p. 14-22, 46-56, performing feature point matching of feature descriptors in a figure subject to                 
                    
                        
                            H
                        
                        
                            k
                        
                    
                    =
                    
                        
                            
                                
                                    
                                        
                                            
                                                R
                                            
                                            
                                                k
                                            
                                        
                                    
                                    
                                        
                                            
                                                T
                                            
                                            
                                                k
                                            
                                        
                                    
                                
                                
                                    
                                        0
                                    
                                    
                                        1
                                    
                                
                            
                        
                    
                
            ), wherein an error term (e.g. at least error, see e.g. at least p. 28-33, 63-67) describes a weighted deviation between data included in the first information and the data included in the second information (id.).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of AAPA by configuring [wherein said first information is intended to be classified]; [wherein said second information is intended to be classified]; and [analyzing the first data and the second data] by minimizing a target function, wherein an error term describes a weighted deviation between data included in the first information and the data included in the second information as taught by Wang in order to construct a large-scale scene three-dimensional map in a quick and accurate manner (Wang: see e.g. at least Abstract, p. 4-5).

Regarding claim 2, Modified AAPA teaches that the first and/or second information comprises information regarding road fittings (AAPA: see e.g. at least p. 2-4; Wang: see e.g. at least Abstract, p. 4-5, 34, 63).

Regarding claim 3, Modified AAPA teaches that first and/or second information comprises information regarding road markings (AAPA: see e.g. at least p. 2-4; Wang: see e.g. at least Abstract, p. 4-5, 34, 63).

claim 4, Modified AAPA teaches that the first and/or second information comprises information[, wherein the first and/or second information is intended to be described] (AAPA: see e.g. at least p. 2-4; Wang: see e.g. at least Abstract, cl. 1, p. 5, 11, 34, 43).

Regarding claim 5, Modified AAPA teaches that weights of error terms are variable (Wang: see e.g. at least p. 28-33, 63-67).

Regarding claim 6, Modified AAPA teaches that a weight of an error term is reduced and a weight of an error term is increased (Wang: see e.g. at least p. 28-33, 63-67).

Regarding claim 7, Modified AAPA teaches that: 
 if a weight of an error term is non-zero and weights of a plurality of error terms are equal to zero, a minimization of a target function is carried out until a deviation between data included in first information and data included in second information falls below a threshold value or else a first minimum number of iteration steps has been exceeded (Wang: see e.g. at least p. 28-33, 63-67); 
if a weight of an error term is non-zero and weights of a plurality of error terms are equal to zero, a minimization of a target function is carried out until a deviation between data included in first information and data included in second information falls below a threshold value or else a second minimum number of iteration steps has been exceeded (Wang: see e.g. at least p. 28-33, 63-67); or


Regarding claim 8, Modified AAPA teaches:
determining a time difference between a first time point at which, and a second time point (Wang: see e.g. at least cl. 1, p. 19, 51); 
wherein a weight of an error term is lower than a value if the time difference is less than a first time threshold (Wang: see e.g. at least cl. 1, p. 19, 51); and/or 
wherein a weight of an error term is higher than a value, if the time difference is greater than a second time threshold (Wang: see e.g. at least cl. 1, p. 19, 51).

Regarding claim 9, Modified AAPA teaches that analysis of first data and second data is carried out (AAPA: see e.g. at least p. 4; Wang: see e.g. at least Abstract, cl. 1, p. 14-22, 46-56).

Regarding claim 10 Modified AAPA teaches that analysis [intended for first data and second data is carried out by translation, rotation and/or elongation, compression, warping, wherein the elongation or compression is carried out linearly over an entire section] (AAPA: see e.g. at least p. 4; Wang: see e.g. at least Abstract, cl. 1, p. 13, 45).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES J HAN whose telephone number is (571)270-3980.  The examiner can normally be reached on M-Th and every other F (7:30 AM - 5 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHARLES J HAN/Primary Examiner, Art Unit 3662